     Case 2:20-cv-01107 Document 1 Filed 02/03/20 Page 1 of 16 Page ID #:1


 1   David Simantob, Esq., SBN 155790
        David.Simantob@wilsonelser.com
 2
     Linda T. Hoshide, Esq., SBN 190403
 3      Linda.Hoshide@wilsonelser.com
     Shannon L. Santos, Esq., SBN 260112
 4
        Shannon.Santos@wilsonelser.com
 5   WILSON ELSER MOSKOWITZ
        EDELMAN & DICKER LLP
 6
     555 South Flower Street, Suite 2900
 7   Los Angeles, CA 90071-2407
     Telephone: 213.443.5100
 8
     Facsimile: 213.443.5101
 9
     Attorneys for Plaintiff Sentinel Insurance Company, Ltd.
10
11                         UNITED STATES DISTRICT COURT
12
            CENTRAL DISTRICT OF CALIFORNIA – WESTERN DIVISION
13
     SENTINEL INSURANCE COMPANY,                   CASE NO. 2:20-cv-1107
14   LTD.,
                                                   COMPLAINT FOR
15                              Plaintiff,         DECLARATORY RELIEF
16                 vs.
17
18   CRB WORKFORCE, LLC; SAMUEL
     BRENNER, an individual; MICHAEL
19   GREG GRIMM, an individual,
20                              Defendants.
21
22           Plaintiff Sentinel Insurance Company, Ltd. (“Sentinel”) hereby makes its
23   Complaint for Declaratory Relief against Defendants CRB Workforce (“CRB”),
24   Samuel Brenner (“Mr. Brenner”), and Michael Greg Grimm (“Mr. Grimm”)
25   (collectively “Defendants”) and alleges as follows:
26                                     INTRODUCTION
27           1.    Sentinel brings this action for declarations that it has no duty to defend
28   or indemnify Defendants pursuant to Policy No. 46 SBM AB0357 DX, issued to


     3555228v.1                                 1
                               COMPLAINT FOR DECLARATORY RELIEF
     Case 2:20-cv-01107 Document 1 Filed 02/03/20 Page 2 of 16 Page ID #:2


 1   “CRB Workforce,” effective from July 30, 2018 to June 19, 2019 (“Policy”), for the
 2   First Amended Complaint (“FAC”) filed in the action entitled VincentBenjamin
 3   Group, LLC, et al. v. Sam Brenner, et al., Orange County Superior Court, Case No.
 4   30-2019-01045746-CU-BC-CJC (“Orange County Action”) and the Cross-
 5   Complaint (“Cross-Complaint”) filed in the action entitled Sam Brenner v.
 6   VincentBenjamin Group, LLC, et al., Los Angeles Superior Court, Case No.
 7   19STCV03719 (“Los Angeles County Action”) (collectively “Underlying
 8   Actions”).
 9                                      THE PARTIES
10           2.    Sentinel is now and was at all relevant times a corporation formed
11   under the laws of the State of Connecticut, with its principal place of business in
12   Hartford, Connecticut. At all times mentioned in this Complaint, Sentinel has been
13   authorized to do business in the State of California.
14           3.    CRB is a limited liability company with its place of business in Marina
15   del Rey, California. Mr. Brenner is the only member or manager of CRB, and,
16   upon information and belief, Mr. Brenner resides in Los Angeles County,
17   California.
18           4.    Upon information and belief, Mr. Brenner is an individual residing in
19   Los Angeles County, California.
20           5.    Upon information and belief, Mr. Grimm is an individual residing in
21   Los Angeles County, California.
22                            JURISDICTION AND VENUE
23           6.    This is an action for declaratory relief pursuant to 28 U.S.C. § 2201
24   and Federal Rules of Civil Procedure, Rule 57 to resolve an actual controversy
25   between the parties as set forth herein. This Court has jurisdiction over this action
26   pursuant to 28 U.S.C § 1332, because there is complete diversity of citizenship
27   between Sentinel and Defendants and there is more than $75,000 in controversy.
28   ///


     3555228v.1                                 2
                               COMPLAINT FOR DECLARATORY RELIEF
     Case 2:20-cv-01107 Document 1 Filed 02/03/20 Page 3 of 16 Page ID #:3


 1           7.   Venue is proper pursuant to 28 U.S.C. § 1391(a). Venue is proper in
 2   this Court pursuant to 28 U.S.C. § 1391(b), because this is a civil action in which
 3   subject matter jurisdiction is founded only on diversity of citizenship and the action
 4   is brought in a judicial district where CRB was doing business in California at all
 5   relevant times.
 6                                      THE POLICY
 7           8.   The Policy was issued to “CRB Workforce,” effective from July 30,
 8   2018 to June 19, 2019, with “personal and advertising injury” limits of $1,000,000.
 9   A true and correct copy of the Policy is attached as Exhibit “A” hereto.
10           9.   The Policy contains Business Liability Coverage Form [Form SS 00 08
11   04 05], which provides in pertinent part as follows:
12           A.   COVERAGES
13                1.    BUSINESS LIABILITY COVERAGE (BODILY
14                      INJURY, PROPERTY DAMAGE, PERSONAL AND
                        ADVERTISING INJURY)
15
                        Insuring Agreement
16
17                      a.     We will pay those sums that the insured becomes
                               legally obligated to pay as damages because of
18                             “bodily injury”, “property damage” or “personal and
19                             advertising injury” to which this insurance applies.
                               We will have the right and duty to defend the
20                             insured against any “suit” seeking those damages.
21                             However, we will have no duty to defend the
                               insured against any “suit” seeking damages for
22                             “bodily injury”, “property damage” or “personal and
23                             advertising injury” to which this insurance does not
                               apply. . . .
24
25                                           ***

26                      b.     This insurance applies:
27                                           ***
28   ///


     3555228v.1                                3
                              COMPLAINT FOR DECLARATORY RELIEF
     Case 2:20-cv-01107 Document 1 Filed 02/03/20 Page 4 of 16 Page ID #:4


 1                            (2)   To “personal and advertising injury” caused
                                    by an offense arising out of your business, but
 2
                                    only if the offense was committed in the
 3                                  “coverage territory” during the policy period.
 4                                         ***
 5
             B.   EXCLUSIONS
 6
                  1.   Applicable To Business Liability Coverage
 7
                       This insurance does not apply to:
 8
 9                                         ***
10                     p.    Personal And Advertising Injury
11                           “Personal and advertising injury”:
12
                                           ***
13
                             (2)    Arising out of oral, written or electronic
14                                  publication of material whose first publication
15                                  took place before the beginning of the policy
                                    period;
16
17                                         ***

18                           (4)    Arising out of any breach of contract, except
                                    an implied contract to use another’s
19                                  “advertising idea” in your “advertisement”;
20
                                           ***
21
                             (7)    (per Business Liability Coverage Form
22                                  Amendatory Endorsement [Form SS 00 60 09
23                                  15])
24                                  (a)   Arising out of any actual or alleged
25                                        infringement or violation of any
                                          intellectual property right, such as
26                                        copyright,       patent,      trademark,
27                                        tradename, trade secret, service mark or
                                          other designation of origin or
28                                        authenticity; or

     3555228v.1                              4
                            COMPLAINT FOR DECLARATORY RELIEF
     Case 2:20-cv-01107 Document 1 Filed 02/03/20 Page 5 of 16 Page ID #:5


 1                                (b)   Any injury or damage alleged in any
                                        claim or “suit” that also alleges an
 2
                                        infringement or violation of any
 3                                      intellectual property right, whether such
                                        allegation of infringement or violation
 4
                                        is made by you or by any other party
 5                                      involved in the claim or “suit”,
                                        regardless of whether this insurance
 6
                                        would otherwise apply.
 7
                                  However, this exclusion does not apply if the
 8                                only allegation in the claim or “suit”
 9                                involving any intellectual property right is
                                  limited to:
10
                                  (1)   Infringement, in your “advertisement”,
11
                                        of:
12
                                        (a)   Copyright;
13
14                                      (b)   Slogan; or

15                                      (c)   Title of any literary or artistic
                                              work; or
16
17                                (2)   Copying, in your “advertisement”, a
                                        person’s or organization’s “advertising
18                                      idea” or style of “advertisement”.
19                                       ***
20
                            (15) Arising out of any access to or disclosure of
21                               any person’s or organization’s confidential or
22                               personal information, including patents, trade
                                 secrets, processing methods, customer lists,
23                               financial information, credit card information,
24                               health information or any other type of
                                 nonpublic information.         This exclusion
25                               applies even if damages are claimed for
26                               notification costs, credit monitoring expenses,
                                 forensic expenses, public relations expenses
27                               or any other loss, cost or expense incurred by
28                               you or others arising out of any access to or
                                 disclosure of any person’s or organization’s

     3555228v.1                             5
                           COMPLAINT FOR DECLARATORY RELIEF
     Case 2:20-cv-01107 Document 1 Filed 02/03/20 Page 6 of 16 Page ID #:6


 1                                  confidential or personal information. (per
                                    Business     Liability  Coverage     Form
 2
                                    Amendatory Endorsement [Form SS 00 60 09
 3                                  15]).
 4                                          ***
 5
             C.   WHO IS AN INSURED
 6
                  1.   If you are designated in the Declarations as:
 7
                                            ***
 8
 9                     c.    A limited liability company, you are an insured.
                             Your members are also insureds, but only with
10                           respect to the conduct of your business. Your
11                           managers are insureds, but only with respect to their
                             duties as your managers.
12
                                            ***
13
14                2.   Each of the following is also an insured:
15                     a.    Employees And Volunteer Workers
16                           . . . [Y]our “employees”, other than either your
17                           “executive officers” (if you are an organization other
                             than a partnership, joint venture or limited liability
18                           company) or your managers (if you are a limited
19                           liability company), but only for acts within the
                             scope of their employment by you or while
20                           performing duties related to the conduct of your
21                           business.
22                                          ***
23           G.   LIABILITY AND MEDICAL EXPENSES DEFINITIONS
24
                                            ***
25
                  5.   “Bodily injury” means physical:
26
27                     a.    Injury;

28                     b.    Sickness; or


     3555228v.1                               6
                             COMPLAINT FOR DECLARATORY RELIEF
     Case 2:20-cv-01107 Document 1 Filed 02/03/20 Page 7 of 16 Page ID #:7


 1                      c.    Disease
 2                      sustained by a person and, if arising out of the above,
 3                      mental anguish or death at any time.

 4                                          ***
 5                17.   “Personal and advertising injury” means injury, including
 6                      consequential “bodily injury,” arising out of one or more
                        of the following offenses:
 7
                        a.    False arrest, detention or imprisonment;
 8
 9                      b.    Malicious prosecution;
10                      c.    The wrongful eviction from, wrongful entry into, or
                              invasion of the right of private occupancy of a room,
11
                              dwelling or premises that a person or organization
12                            occupies, committed by or on behalf of its owner,
                              landlord or lessor (per Business Liability Coverage
13
                              Form Amendatory Endorsement [Form SS 00 60 09
14                            15]);
15                      d.    Oral, written or electronic publication of material
16                            that slanders or libels a person or organization or
                              disparages a person’s or organization’s goods,
17                            products or services;
18
                        e.    Oral, written or electronic publication of material
19                            that violates a person’s right of privacy;
20                      f.    Copying, in your “advertisement”, a person’s or
21                            organization’s “advertising idea” or style of
                              “advertisement”;
22
23                      g.    Infringement of copyright, slogan, or title of any
                              literary or artistic work, in your “advertisement”;
24
                                            ***
25
26                20.   “Property damage” means:

27                      a.    Physical injury to tangible property, including all
                              resulting loss of use of that property. All such loss
28                            of use shall be deemed to occur at the time of the

     3555228v.1                               7
                             COMPLAINT FOR DECLARATORY RELIEF
     Case 2:20-cv-01107 Document 1 Filed 02/03/20 Page 8 of 16 Page ID #:8


 1                             physical injury that caused it; or
 2                      b.     Loss of use of tangible property that is not
 3                             physically injured. All such loss of use shall be
                               deemed to occur at the time of “occurrence” that
 4                             caused it.
 5
 6   (Exh. “A” hereto, Policy, A-23, 25, 30, 32, 42, 44-45, 47.)
 7           10.   The Policy was canceled effective June 19, 2019. (Exh. “A” hereto,
 8   Policy, A-66.)
 9                                      THE CLAIM
10           11.   On February 11, 2019, the FAC in the Orange County Action was
11   filed, naming CRB and Mr. Brenner as defendants. A true and correct copy of the
12   FAC in the Orange County Action as provided to Sentinel is attached as Exhibit
13   “B” hereto.
14           12.   The FAC alleges that VincentBenjamin Group, LLC (“VB”) hired Mr.
15   Brenner in August 2014 as a sales representative for its recruiting and staffing
16   company. (Exh. “B” hereto, FAC, ¶¶ 7, 10.) As part of the employment, Mr.
17   Brenner signed an Employment Agreement, agreeing to protect and not disclose
18   VB’s trade secrets and confidential information. (FAC, ¶ 11.) Mr. Brenner is
19   alleged to have then conspired to get other individuals to leave VB and start a
20   staffing company to compete with VB. (FAC, ¶ 15.) Mr. Brenner is further alleged
21   to have encouraged employees to disrupt VB’s business with false claims and
22   allegations. (FAC, ¶ 15.) The FAC alleges that, in May or June of 2018, the
23   defendants wrongfully misappropriated VB’s trade secrets and confidential
24   information by downloading the information from VB’s system to personal devices.
25   (FAC, ¶ 16.) Mr. Brenner is alleged to have created CRB a week before July 7,
26   2018 when he resigned from VB. (FAC, ¶¶ 18, 19.) VB alleges that Defendants
27   utilized VB’s trade secrets and confidential information to unfairly compete and to
28   solicit VB’s contractors, employees, and customers.            (FAC, ¶¶ 21, 24.)

     3555228v.1                                8
                              COMPLAINT FOR DECLARATORY RELIEF
     Case 2:20-cv-01107 Document 1 Filed 02/03/20 Page 9 of 16 Page ID #:9


 1   Specifically, VB alleged that CRB and Mr. Brenner hired Mr. Grimm and conspired
 2   with him to remain employed at VB in order to continue to take advantage of VB’s
 3   trade secrets and confidential information before Mr. Grimm resigned on August
 4   29, 2018. (FAC, ¶ 22.)
 5           13.   The FAC alleges causes of action against CRB and Mr. Brenner for (1)
 6   unfair competition; (2) misappropriation of trade secrets; (3) intentional interference
 7   with economic relationships; (4) negligent interference with prospective economic
 8   relations; (5) conversion; (6) accounting; and (7) constructive trust. The FAC also
 9   includes causes of action against Mr. Brenner only for (1) breach of contract; (2)
10   breach of the implied covenant of good faith and fair dealing; and (3) breach of the
11   duty of loyalty.
12           14.   The causes of action allege that “Defendants’ actions are part of a
13   deliberate scheme and plan to deprive VB of the benefits of its own substantial
14   investment and efforts and to give Defendants an unfair competitive advantage.”
15   (FAC, ¶ 31.) VB further alleges that Defendants “used VB’s trade secrets and
16   confidential information . . . with reason to know that Defendants’ knowledge of
17   VB’s trade secrets and confidential information was derived through Mr. Brenner,
18   who had a duty to VB to maintain the secrecy of the information.” (FAC, ¶ 39.)
19   Defendants are alleged to have “knowingly, fraudulently, intentionally, and
20   tortiously interfered with [VB’s] relationships with VB’s customers, contractors,
21   and employees.”      (FAC, ¶ 47.)    Mr. Brenner is alleged to have breached his
22   Employment Agreement by removing VB’s trade secrets and confidential
23   information and using the proprietary information to solicit VB’s customers,
24   contractors, and employees. (FAC, ¶ 59.) Mr. Brenner is further alleged to have
25   breached his duty of loyalty to VB by taking action in direct competition with VB
26   during Mr. Brenner’s employment. (FAC, ¶ 85.)
27           15.   The FAC seeks an injunction, a constructive trust, return of wrongfully
28   possessed property, an accounting of the defendants’ earnings, compensatory


     3555228v.1                                 9
                               COMPLAINT FOR DECLARATORY RELIEF
     Case 2:20-cv-01107 Document 1 Filed 02/03/20 Page 10 of 16 Page ID #:10


 1   damages, and punitive damages. (FAC, ¶¶ 33, 34, 41, 43, 44, 49, 50, 56, 68, 73, 74,
 2   77, 79, 87.)
 3           16.    On March 21, 2019, the Cross-Complaint in the Los Angeles County
 4   Action was filed, naming Defendants as parties. The factual allegations in the
 5   Cross-Complaint track those of the FAC. A true and correct copy of the Cross-
 6   Complaint in the Los Angeles County Action as provided to Sentinel is attached as
 7   Exhibit “C” hereto.
 8           17.    The Cross-Complaint brings the following causes of action against
 9   Defendants:     (1) unfair competition; (2) misappropriation of trade secrets; (3)
10   intentional interference with economic relationships; (4) accounting; and (5)
11   constructive trust. The Cross-Complaint also includes causes of action against Mr.
12   Brenner and Mr. Grimm only for (1) breach of contract; (2) breach of the implied
13   covenant of good faith and fair dealing; and (3) breach of the duty of loyalty. The
14   Cross-Complaint does not allege causes of action for negligent interference with
15   prospective economic relations or conversion as alleged in the FAC.
16           18.    The breach of contract claim against Mr. Grimm alleges that he was
17   also subject to an Employment Agreement, agreeing to protect and not disclose
18   VB’s trade secrets and confidential information, which he breached prior to leaving
19   his employment by conspiring with Mr. Brenner to misappropriate VB’s trade
20   secrets and confidential information. (Exh. “C” hereto, Cross-Complaint, ¶¶ 13,
21   78.)
22           19.    On March 26, 2019, the Orange County Action was dismissed. The
23   Los Angeles County Action is pending.
24                               THE CLAIMS HANDLING
25           20.    On March 11, 2019, CRB and Mr. Brenner tendered the Orange
26   County Action to Sentinel under the “personal and advertising injury” coverage in
27   the Policy.
28   ///


     3555228v.1                                 10
                               COMPLAINT FOR DECLARATORY RELIEF
     Case 2:20-cv-01107 Document 1 Filed 02/03/20 Page 11 of 16 Page ID #:11


 1           21.   On April 3, 2019, Sentinel denied CRB and Mr. Brenner’s claim for
 2   defense and indemnity in the Orange County Action pursuant to the terms and
 3   conditions set forth in the Policy.
 4           22.   On April 23, 2019, CRB and Mr. Brenner requested Sentinel
 5   reconsider its denial of coverage and advised of the filing of the Los Angeles
 6   County Action. The April 23rd correspondence also stated that Sentinel owed an
 7   obligation to defend Mr. Grimm, claiming that Mr. Grimm is an employee of CRB.
 8   This was the first Sentinel was advised of the dismissal of the Orange County
 9   Action and of the existence of the Cross-Complaint filed in the Los Angeles County
10   Action.
11           23.   On May 16, 2019, Sentinel denied Defendants’ claim for defense and
12   indemnity of the Los Angeles County Action pursuant to the terms and conditions
13   set forth in the Policy.
14                               FIRST CAUSE OF ACTION
15                     (For Declaratory Relief Re: No Duty to Defend)
16           24.   Sentinel hereby incorporates and re-alleges the allegations in each of
17   the foregoing paragraphs as if fully set forth herein.
18           25.   There exists a genuine and bona fide dispute and an actual controversy
19   and disagreement between Sentinel and Defendants regarding whether Sentinel has
20   a duty to defend Defendants in connection with the Underlying Actions.
21           26.   Upon information and belief, Defendants contend that Sentinel has a
22   duty to defend them in connection with the Underlying Actions under the Policy.
23           27.   Sentinel contends it has no duty to defend Defendants in the
24   Underlying Actions under the Policy.
25           28.   In accordance with the insuring agreements, provisions, terms,
26   conditions, exclusions, and endorsements of the Policy, Sentinel has no duty to
27   defend Defendants in the Underlying Actions under the Policy or applicable law, in
28   whole or in part, for the following reasons:


     3555228v.1                                  11
                                COMPLAINT FOR DECLARATORY RELIEF
     Case 2:20-cv-01107 Document 1 Filed 02/03/20 Page 12 of 16 Page ID #:12


 1                a.   The injury alleged in the Underlying Actions took place before
 2                     or after the Policy period;
 3                b.   The Underlying Actions do not allege “personal and advertising
 4                     injury” caused by an enumerated offense;
 5                c.   To the extent the Underlying Actions allege “personal and
 6                     advertising injury,” the “Personal And Advertising Injury”
 7                     exclusion excludes coverage as the alleged injury arises “out of
 8                     any actual or alleged infringement or violation of any
 9                     intellectual property right, such as . . . trade secret”;
10                d.   To the extent the Underlying Actions allege “personal and
11                     advertising injury,” the “Personal And Advertising Injury”
12                     exclusion excludes coverage as the injury alleged in the
13                     Underlying Actions was included with a claim of “an
14                     infringement or violation of any intellectual property right”;
15                e.   To the extent the Underlying Actions allege “personal and
16                     advertising injury,” the “Personal And Advertising Injury”
17                     exclusion excludes coverage as the alleged injury arises “out of
18                     any breach of contract”;
19                f.   To the extent the Underlying Actions allege “personal and
20                     advertising injury,” the “Personal And Advertising Injury”
21                     exclusion excludes coverage as the alleged injury arises “out of
22                     any access to or disclosure of any person’s or organization’s
23                     confidential or personal information, including . . . trade secrets,
24                     [or] customer lists”;
25                g.   To the extent the Underlying Actions allege “personal and
26                     advertising injury,” the “Personal And Advertising Injury”
27                     exclusion excludes coverage as the alleged injury arises “out of
28                     oral, written or electronic publication of material whose first


     3555228v.1                               12
                             COMPLAINT FOR DECLARATORY RELIEF
     Case 2:20-cv-01107 Document 1 Filed 02/03/20 Page 13 of 16 Page ID #:13


 1                         publication took place before the beginning of the policy
 2                         period”;
 3                 h.      The Underlying Actions do not allege “property damage” or
 4                         “bodily injury”;
 5                 i.      Mr. Brenner does not qualify as an insured under the Policy for
 6                         the conduct alleged in the Underlying Actions;
 7                 j.      Mr. Grimm does not qualify as an insured under the Policy for
 8                         the conduct alleged in the Los Angeles County Action; and
 9                 k.      The Underlying Actions, in part, do not seek recovery of
10                         covered damages under California law, rather seeking non-
11                         monetary relief.
12           29.   Sentinel also relies upon all additional terms, definitions, exclusions,
13   conditions, and endorsements in the Policy not specifically identified herein that
14   potentially limit or preclude its duty to defend Defendants under the Policy for the
15   Underlying Actions.
16           30.   Sentinel seeks a declaration from this Court that Sentinel has no duty
17   to defend Defendants in the Underlying Actions under the Policy.
18                               SECOND CAUSE OF ACTION
19                      (For Declaratory Relief Re: No Duty to Indemnify)
20           31.   Sentinel hereby incorporates and re-alleges the allegations in each of
21   the foregoing paragraphs as if fully set forth herein.
22           32.   There exists a genuine and bona fide dispute and an actual controversy
23   and disagreement between Sentinel and Defendants regarding whether Sentinel has
24   a duty to indemnify Defendants in connection with the Underlying Actions.
25           33.   Upon information and belief, Defendants contend that Sentinel has a
26   duty to indemnify them in connection with the Underlying Actions under the
27   Policy.
28   ///


     3555228v.1                                   13
                                 COMPLAINT FOR DECLARATORY RELIEF
     Case 2:20-cv-01107 Document 1 Filed 02/03/20 Page 14 of 16 Page ID #:14


 1           34.   Sentinel contends it has no duty to indemnify Defendants in the
 2   Underlying Actions under the Policy.
 3           35.   In accordance with the insuring agreements, provisions, terms,
 4   conditions, exclusions, and endorsements of the Policy, Sentinel has no duty to
 5   indemnify Defendants in the Underlying Actions under the Policy or applicable
 6   law, in whole or in part, for the following reasons:
 7                 a.   The injury alleged in the Underlying Actions took place before
 8                      or after the Policy period;
 9                 b.   The Underlying Actions do not allege “personal and advertising
10                      injury” caused by an enumerated offense;
11                 c.   To the extent the Underlying Actions allege “personal and
12                      advertising injury,” the “Personal And Advertising Injury”
13                      exclusion excludes coverage as the alleged injury arises “out of
14                      any actual or alleged infringement or violation of any
15                      intellectual property right, such as . . . trade secret”;
16                 d.   To the extent the Underlying Actions allege “personal and
17                      advertising injury,” the “Personal And Advertising Injury”
18                      exclusion excludes coverage as the injury alleged in the
19                      Underlying Actions was included with a claim of “an
20                      infringement or violation of any intellectual property right”;
21                 e.   To the extent the Underlying Actions allege “personal and
22                      advertising injury,” the “Personal And Advertising Injury”
23                      exclusion excludes coverage as the alleged injury arises “out of
24                      any breach of contract”;
25                 f.   To the extent the Underlying Actions allege “personal and
26                      advertising injury,” the “Personal And Advertising Injury”
27                      exclusion excludes coverage as the alleged injury arises “out of
28                      any access to or disclosure of any person’s or organization’s


     3555228v.1                                 14
                               COMPLAINT FOR DECLARATORY RELIEF
     Case 2:20-cv-01107 Document 1 Filed 02/03/20 Page 15 of 16 Page ID #:15


 1                       confidential or personal information, including . . . trade secrets,
 2                       [or] customer lists”;
 3                 g.    To the extent the Underlying Actions allege “personal and
 4                       advertising injury,” the “Personal And Advertising Injury”
 5                       exclusion excludes coverage as the alleged injury arises “out of
 6                       oral, written or electronic publication of material whose first
 7                       publication took place before the beginning of the policy
 8                       period”;
 9                 h.    The Underlying Actions do not allege “property damage” or
10                       “bodily injury”;
11                 i.    Mr. Brenner does not qualify as an insured under the Policy for
12                       the conduct alleged in the Underlying Actions;
13                 j.    Mr. Grimm does not qualify as an insured under the Policy for
14                       the conduct alleged in the Los Angeles County Action; and
15                 k.    The Underlying Actions, in part, do not seek recovery of
16                       covered damages under California law, rather seeking non-
17                       monetary relief.
18           36.   Sentinel also relies upon all additional terms, definitions, exclusions,
19   conditions, and endorsements in the Policy not specifically identified herein that
20   potentially limit or preclude its duty to indemnify Defendants under the Policy for
21   the Underlying Actions.
22           37.   Sentinel seeks a declaration from this Court that Sentinel has no duty
23   to indemnify Defendants in the Underlying Actions under the Policy.
24                                          PRAYER
25           WHEREFORE, Sentinel prays for judgment against Defendants as follows:
26           1.    That the Court determine, decree, and adjudge that Sentinel is entitled
27                 to a declaration that it has no duty to defend Defendants in the
28                 Underlying Actions under the Policy;


     3555228v.1                                 15
                               COMPLAINT FOR DECLARATORY RELIEF
     Case 2:20-cv-01107 Document 1 Filed 02/03/20 Page 16 of 16 Page ID #:16


 1           2.   That the Court determine, decree, and adjudge that Sentinel is entitled
 2                to a declaration that it has no duty to indemnify Defendants in the
 3                Underlying Actions under the Policy;
 4           3.   For attorneys’ fees and costs;
 5           4.   For costs of suit incurred herein; and
 6           5.   For such other and further relief as the Court deems fit and proper
 7                under the circumstances and evidence.
 8   Dated: February 3, 2020             WILSON ELSER MOSKOWITZ EDELMAN &
                                         DICKER LLP
 9
10
                                         By: /s/ Shannon L. Santos
11                                           David Simantob
12                                           Linda T. Hoshide
                                             Shannon L. Santos
13                                           Attorneys for Plaintiff Sentinel Insurance
14                                           Company, Ltd.

15
16
17
18
19
20
21
22
23
24
25
26
27
28


     3555228v.1                                 16
                               COMPLAINT FOR DECLARATORY RELIEF
